DETAILED ACTION

Notice to Applicant
	This communication is in response to the Argument and Remarks for Application 15/796,409 filed 06/07/2021 and the arguments therein. 
Claims 1-16 are currently pending and considered herein.

Allowable Subject Matter
Claims 1-16 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as recited in the claim spanning over a page and a half and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2020/0098472 A1 to Hickle et al., hereinafter “Hickle;” U.S. 2013/0311653 A1 to Hernandez et al., hereinafter “Hernandez;” U.S. 2018/0300124 A1 to Malladi et al., hereinafter “Malladi;” U.S. 2019/0227776 A1 to Palshikar et al., hereinafter “Palshikar;” U.S. 2016/0132645 A1 to Charpentier et al., hereinafter “Charpentier;” and U.S. 2015/0081332 A1 to Casper et al., hereinafter “Casper.” 
The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the Non-See Malladi at least at Paras. [0025]-[0029], [0109]-[0112]). Charpentier teaches EHR software applications (See Charpentier at Paras. [0015]-[0019]) and a CDR management module to enforce security policies (See id. at Para. [0067]). Casper responds to digital requests for an EMR that is integrated in a clinician workflow (See Casper at Paras. [0016]-[0017]), but does not describe automating a workflow using software-defined sensors and third-party health records, nor the specific monitoring of web traffic as claimed. Palshikar teaches an orchestration engine that executes workflows, utilizes visual programming and debugs incorrect logics. (See Palshikar at Abstract; Paras. [0049]-[0050]), but does not monitor and obtain workflow data as the claimed remote micro-services system and its interaction with the software-defined sensor and the steps detailed between them. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as a method of organizing human activity - namely determining a workflow based on analyzing electronic health records and access thereto – the combination of the software-defined sensor with the remote micro-services system is a practical application of the abstract idea. Furthermore, the claim limitations 
Based on the specific language and steps detailed in the claims, especially for the software-defined sensor, the evidence presented above and Applicant’s arguments at least at pages 7-10 of the Remarks dated 06/07/2021, claims 1-16 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/           Examiner, Art Unit 3686                                                                                                                                                                                             	09/15/2021


/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686